       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 1 of 23

                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
    yurykapgan@quinnemanuel.com
   Robert M. Schwartz (Bar No. 117166)
 
     robertschwartz@quinnemanuel.com
  Michael T. Zeller (Bar No. 196417)
     michaelzeller@quinnemanuel.com
  Diane Cafferata (Bar No. 190081)
     dianecafferata@quinnemanuel.com
  Patrick Schmidt (Bar No. 274777)

    patrickschmidt@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
  Los  Angeles, California 90017
   Telephone:     (213) 443-3000
  Facsimile:     (213) 443-3100

   Michael F. LaFond (Bar No. 303131)
   michaellafond@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 Redwood Shores, California 94065
   Telephone:    (650) 801-5000
 Facsimile:    (650) 801-5100

     Attorneys for Plaintiff Wisk Aero LLC


                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION



 WISK AERO LLC,                               CASE NO. 3:21-cv-02450-WHO

                 Plaintiff,                   WISK AERO LLC’S REPLY IN
                                                SUPPORT OF MOTION FOR
          vs.
                                                PRELIMINARY INJUNCTION AND
                                                EXPEDITED DISCOVERY

     ARCHER AVIATION INC.,                      Hearing:
                                              Date: July 21, 2021
                   Defendant.                   Time: 2:00 PM
                                              Judge: The Honorable William H. Orrick







                                                                      Case No. 3:21-cv-02450-WHO
                                               WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
         Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 2 of 23

                           HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


 1                                                  TABLE OF CONTENTS
                                                                                                                                     Page
 2

 3 I.       INTRODUCTION ..................................................................................................................1

 4 II.      UPDATED STATEMENT OF FACTS .................................................................................3

 5          A.        Archer’s Initial Efforts In eVTOL Design Failed ......................................................3

 6          B.        Archer “Starts Over” By Targeting Wisk And Former Wisk Employees ..................3

 7          C.        Archer Steals Wisk’s Sixth Generation Aircraft Design ............................................4

 8          D.        Former Wisk Engineer Geoff Bower Selects “Cora + Tilt” For Archer ....................5

 9          E.        Archer Develops The Full Conceptual Design For “Cora + Tilt” In 7 Weeks ..........5

10          F.        Archer Continues to Misappropriate Wisk’s Trade Secrets .......................................6

11 III.     THE COURT SHOULD ENJOIN ARCHER ........................................................................6

12          A.        Archer Misappropriated Wisk’s Trade Secrets ..........................................................6

13                    1.         Wisk’s Detailed Trade Secrets Related to Subsystem Design .......................7

14                    2.         Wisk’s Trade Secrets Related to Aircraft Configuration .............................11

15                    3.         Archer’s Other Misappropriation Arguments Lack Merit ...........................13

16          B.        Archer’s Insinuation That Wisk Copied Archer Is False ..........................................14

17          C.        Archer Did Not Seriously Investigate Its Misappropriation ....................................15

18                    1.         Archer Investigated the Wrong Universe of Devices ...................................15

19                    2.         Archer Did Not Look for Misappropriation in Archer’s Documents ...........16

20          D.        Wisk Has More Than Adequately Identified Its Trade Secrets ...............................17

21          E.        The Court Should Strike Jing Xue’s Declaration .....................................................17

22          F.        Wisk Has Demonstrated Irreparable Harm ..............................................................18

23          G.        The Balance Of Hardships And Public Interest Favor An Injunction......................20

24          H.        A Bond Is Neither Necessary Nor Appropriate........................................................20

25 IV.      CONCLUSION ....................................................................................................................20

26

27

28

                                                                     -i-                      Case No. 3:21-cv-02450-WHO
                                                                       WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
          Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 3 of 23

                              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                       Page

 3
                                                                       Cases
 4
      Bambu Franchising, LLC v. Nguyen,
        No. 5:21-CV-00512-EJD, 2021 WL 1839664 (N.D. Cal. May 7, 2021) .................................... 14
 5
      BladeRoom Grp. Ltd. v. Facebook, Inc.,
 6      2018 WL 452111 (N.D. Cal. Jan. 17, 2018) ............................................................................... 17
      Carl Zeiss Meditec, Inc. v. Topcon Med. Sys., Inc.,
 7
        2021 WL 1186335 (N.D. Cal. Mar. 1, 2021) .............................................................................. 14
 8 Cisco Sys., Inc. v. Sheikh,
     2020 WL 5877573 (N.D. Cal. Oct. 2, 2020) ............................................................................... 18
 9
   Extreme Reach, Inc. v. Spotgenie Partners, LLC,
     2013 WL 12081182 (C.D. Cal. Nov. 22, 2013) .......................................................................... 15
10
   GlaxoSmithKline LLC v. Boehringer Ingelheim Pharms., Inc.,
11   484 F. Supp. 3d 207 (E.D. Pa. 2020) .......................................................................................... 20
      InfoSpan, Inc. v. Emirates NBD Bank PJSC,
12
         2015 WL 13357646 (C.D. Cal. May 6, 2015)............................................................................... 9
13 Kewanee Oil Co. v. Bicron Corp.,
     416 U.S. 470 (1974) .................................................................................................................... 17
14
   MAI Sys. Corp. v. Peak Computer, Inc.,
     991 F.2d 511 (9th Cir. 1993) ....................................................................................................... 17
15
   O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
16   399 F. Supp. 2d 1064 (N.D. Cal. 2005) ........................................................................................ 9
      People of State of Cal. ex rel. Van De Kamp v. Tahoe Reg’l Plan. Agency,
17
        766 F.2d 1319 (9th Cir.), amended, 775 F.2d 998 (9th Cir. 1985) ............................................. 21
18 PMC, Inc. v. Kadisha,
     78 Cal. App. 4th 1368 (2000) ........................................................................................................ 9
19
   SkinMedica, Inc. v. Histogen Inc.,
     869 F. Supp. 2d 1176 (S.D. Cal. 2012) ......................................................................................... 9
20
   SolarCity Corp. v. Pure Solar Co.,
21   2016 WL 11019989 (C.D. Cal. Dec. 27, 2016) .......................................................................... 16
      Speech Tech. Assocs. v. Adaptive Commc'n Sys., Inc.,
22
        1994 WL 449032 (N.D. Cal. Aug. 16, 1994) ................................................................................ 9
23 United States v. $133,420.00 in U.S. Currency,
     672 F.3d 629 (9th Cir. 2012) ....................................................................................................... 19
24
   Waymo LLC v. Uber Techs., Inc.,
      2017 WL 2123560 (N.D. Cal. May 15, 2017) ............................................................... 16, 19, 20
25
   WeRide Corp. v. Kun Huang,
26   379 F. Supp. 3d 834 (N.D. Cal. 2019) ............................................................................ 16, 17, 20
      Zeetogroup, LLC v. Fiorentino,
27
        2019 WL 2090007 (S.D. Cal. May 13, 2019) ............................................................................. 19
28

                                                                         -ii-                     Case No. 3:21-cv-02450-WHO
                                                                           WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
        Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 4 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1 I.        INTRODUCTION
 2           The limited discove1y Wisk has obtained from an unwilling Archer confmns that it is

 3   misappropriating Wisk ' s valuable trade secrets on a m assive scale, and that a preliminaiy inj unction is

 4   needed to protect Wisk 's decade-long investment in eVTOL technology. Even the initial record

 5 j ustified this relief. Wisk filed its Complaint an d sought the inj unction sho1t ly after Archer exited its

 6   "stealth mode" and released the first high-level renderings of its aircraft. That publicly disclosed

 7   inf01m ation, coupled with a fo1mer Wisk emp loyee's suspicious downloads of thousands of files j ust

 8 before he joined Archer, plus Archer 's implausible timelines for ce1tification, would have j ustified the

 9   injunction. As explained below, however, th e scope of Archer 's th eft has turned out to be far worse.

             Archer's claim to have "independently developed" its aircraft is a faiiy tale. Archer concluded

11   in 2019 that its efforts to date were not viable and that it would have to "strut over." So, in December

12 2019 and J anuaiy 2020, Archer recrnited close to a dozen Wisk employees, promising

13                               . In j ust seven weeks, Archer assembled

14 that not only settled on a final aircraft configuration but also laid out full conceptual designs of all

15   suppo1t ing subsystems. That would have been unprecedented for an established eVTOL company .

16 Archer, however, claims to have accomplished this feat staiting with j ust two fonner Wisk engineers,

17 a few crnde sketches from a consultancy ( also comprised of fo1mer Wisk engineers), and with another

18 dozen or so Wisk engineers picked up along the way. The design was called "cora + tilt"- "Cora"

19 being a reference to Wisk 's well publicized, fifth-generation aircraft.

20           The Archer engineering documentation is stunning in its reliance on Wisk 's trade secrets. Ex-

21   Wisk engineers put Wisk's valuable trade secrets on the table during this critical seven-week period.

22 Archer used Wisk 's trade secrets for the architecture an d requirements for its motor, batte1y , high

23   voltage, and avionics subsystems. Many trade secrets ar e currently being built into Archer 's aircraft,

24 while others are at risk for the " in-house," future development Archer intends to unde1take.

25           Discove1y has also shown that Archer contacted Wisk engineers weeks and m onths before they

26   left, allowing them to harvest as much confidential info1mation as possible. The poster child for the

27   cove1t theft of Wisk's trade secrets is fonner Wisk engineer Jing Xue, whose Christmas Day

28   download of thousands of Wisk confidential files from an outside IP address occmTed one week after

                                                           1                         Case No. 3:21-cv-02450-WHO
                                                            WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 5 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1 Archer contacted him. Archer made Xue's written denials under oath the centerpiece of its defense.

 2   But when Wisk sought to depose Xue about these improbable assertions, contradicted by Archer 's

 3   documents, he invoked his Fifth Am endment right because of a pending federal criminal investigation.

 4   Having denied Wisk the right to question him, however, the Comi should strike his testimony.

 5          Archer also spoke to three other Wisk engineers weeks before their depaiiure, and all three

 6   improperly retained confidential Wisk documents. In fact, one took a document expressly cited in

 7   Wisk's trnde secret disclosure. All three have since been subpoenaed by a federal grandjmy.

 8          Archer says it used "ironclad" m easures to avoid Wisk confidential inf01m ation and then

 9   conducted a "sweeping" investigation . That is another Archer fai1y tale. Archer designed its

10   investigation to sweep evidence of misappropriation under the m g. It failed to search its employees '

11   personal devices and refused to nm searches aimed at locating Wisk's disclosed trade secrets. Most

12   egregiously, Archer allowed its technical expe1i to render her opinions without bothering to analyze

13   any of Archer's engineering milestone documents for evidence of Wisk's trade secrets.

14          Archer's most outlan dish fabrication is also the m ost damning. Having been caught red-

15 han ded, Archer falsely claims that Wisk copied Archer's aircraft design after Archer "disclosed" it on

16   December 9 to a Wisk engineer it was seeking to recrnit. In actuality, the design was created by Wisk

17 years earlier, as the inventors attest with con oborating documentation. This design-a closely-

18 guarded secret within Wisk-suddenly an d mysteriously

19

20                                                                      ] As for the December 9 disclosure

2 1 to a Wisk engineer, Archer omits that the engineer 's contemporaneous notes of that conversation (th e

22   only in existence) make clear that he instantly recognized the design Archer was describing as one that

23   Wisk had secretly worked on years earlier. In fact, the notes expressly state th at th e design Archer

24 was proposing sounded "rem arkably sim ilar to som e configuration[s] for cora x ." Alanned by what

25   he heard, the engineer repo1ied it to Wisk. Thus, the notion that Wisk used anything of Archer 's is

26   sophistry. The undeniable fact is that Archer stole what becam e the "cora + tilt" design from Wisk.

27          The Comi must stop Archer from using any of Wisk's valuable intellectual prope1iy before it

28   is too late. Extraordinaiy misconduct wanants an extraordina1y remedy.

                                                        2                         Case No. 3:21-cv-02450-WHO
                                                         WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
         Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 6 of 23


                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 II.        UPDATED STATEMENT OF FACTS

 2            A.     Archer’s Initial Efforts In eVTOL Design Failed

 3            Archer began development of an eVTOL aircraft in Fall 2018, when it sponsored a research

 4 grant at the University of Florida. Adcock Decl. ¶ 16. By June 2019, Archer selected an eVTOL

 5 design with twelve enclosed rotors incorporated within two wings that ran parallel to the aircraft. Id.

 6 ¶ 19. By September 2019, Archer suspected the design would not be viable. Id. ¶¶ 19-23. It was “not

 7 a good idea” and was “quickly set aside,” Ex. 2 (Bower Tr.) at 48:18-49:12, so that Archer could

 8 “start over,” id. at 33:6-9. See also Ex. 3 (Hughes Tr.) at 58:7-60:19; Ex. 1 (Adcock Tr.) at 40:2-12. 1

 9            B.     Archer “Starts Over” By Targeting Wisk And Former Wisk Employees

10            In September 2019 Archer hired FlightHouse, an aircraft design consulting firm run by two ex-

11 Wisk engineers. Adcock Decl. ¶ 23; Ex. 3 (Hughes Tr.) at 55:15-55:21, 79:25-82:11. 2 One of these

12 engineers, Zach Hazen, had worked on Wisk’s Configuration Exploration Vehicle and a design

13 codenamed “Grits,” with ten wing-mounted lift rotors and two inboard rotors capable of tilting

14 horizontally and vertically. Ex. 2 (Bower Tr.) at 13:18-14:15; Tighe Decl. ¶ 4. Hazen was also

15 involved in Wisk’s fifth-generation “Cora” aircraft. Ex. 2 (Bower Tr.) at 13:18-14:15.

16                                                                   Hughes Decl. ¶ 7; Ex. 3 (Hughes Tr.)

17 at 62:6-14. So Archer began systematically recruiting current and former Wisk employees. On

18 October 7, 2019, Archer contacted Geoff Bower, who also worked on Grits while at Wisk. Ex. 47;

19 Ex. 2 (Bower Tr.) at 12:23-13:2, 16:3-17:18. On October 17, Archer contacted Wisk’s VP of

20 Engineering Tom Muniz, Ex. 49, convincing him to resign in November. Ex. 5 (Muniz Tr.) at 45:12-

21 19, 90:12-14. Archer also contacted Wisk Director of Hardware Engineering, Johnny Melack on

22 November 11 (Ex. 50), a Wisk engineer responsible for its electric motor design, Diedrick Marius, on

23 December 5 (Ex. 52)), and Wisk power electronics engineer, Jing Xue, on December 18 (Ex. 48).

24            Eleven Wisk engineers departed for Archer between December 2019 and January 2020. Many

25 did so while retaining Wisk confidential information. See Ex. 7 (Marius Tr.) at 83:19-99:5, 100:6-

26
     1
         “Ex.” refers to exhibits to the July 14, 2020 Declaration of Yury Kapgan.
27   2
    This brief uses “Wisk” to refer to Plaintiff Wisk Aero LLC as well as its predecessors, Kitty Hawk
28 Corporation, Zee.Aero Inc., and Levt Inc. Wisk was called Zee.Aero when Calder Hughes and Zack
   Hazen worked there. See Ex. 3 (Hughes Tr.) at 55:15-55:21, 79:25-82:11.
                                                        3                        Case No. 3:21-cv-02450-WHO
                                                          WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 7 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1 106:10, 106:11-110:21, 115:22-11 7: 18, 117:20-127:8, 127:23-134:2; Ex. 4 (Melack Tr.) at 266:9-

 2 272:7, 273:2-274:19, 278: 12-279:4, 279:5-285:8; Ex. 5 (Muniz Tr.) at 252:12-262:13. Archer lured

 3 these Wisk employees with

 4 See Ex. 8 (Xue Tr.) at 17:9-10; Ex. 7 (Marius Tr.) at 21 :21-25:24; Ex. 4 (Melack (7/1) Tr.) at 82:10-

 5 86:4; Ex. 5 (Muniz (6/25) Tr.) at 85:12-86:25.

 6           C.     Archer Steals Wisk's Sixth Generation Aircraft Design

 7           Wisk had long considered a tilting rotor design as a promising configuration. Tighe Deel.

 8   ,r,r 5-9; Tzamotzky ,nf 4-7.   Wisk's VP of Engineering Tom Muniz knew about Wisk's confidential

 9 aircraft development plans at this time, particularly Wisk's designs for a sixth-generation "Cora X"

1o aircraft, which included configurations similar to the Grits configuration and that would involve tilting

11 the front row of six lift fans during flight. Tighe Deel.   ,r 8; Ex. 9 (Tighe Tr.) at 19:14-20:6, 40:5-
12 42:25; Long Supp. Deel. ,r 10; Ex. 53 (Long Tr.) at 30:7-31:7.

13          Archer was initially focused on ve1y different eVTOL designs. On November 22,_

14

15

16

17

18                                                                                   Ex. 27&28.-

19                                                                                   Ex. 3 (Hughes Tr.) at

20

21

22                                                                        . Ex. 30 at 2391 & 5 (Muniz Tr.)

23   at 125:7-126:4. The design was aptly refened to as the "cora + tilt" configuration. Ex. 30 at 2404.

24           On December 9, as they continued to recrnit Wisk engineers, Adcock and Goldstein met with

25   Wisk's Head of Hardware Engineering, Geoff Long. See Long Supp. Deel. ,r 5; Ex. 53 (Long Tr.) at

26   10:14-23. Archer claims it disclosed its plans for aircraft configuration to Long. Opp. 5. But, Archer

27 fails to mention that Long immediately recognized the design they were describing as Wisk's Grits

28 design that Long had worked on at Wisk with FlightHouse 's Zach Hazen while Hazen was with Wisk.

                                                        4                         Case No. 3 :2 1-cv-02450-WHO
                                                         WISK ' S REPLY ISO MOTION FOR P RELIMINARY INJUNCTION
       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 8 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1 Long Supp. Deel. ,i 6. Long was concerned, and he told Adcock and Goldstein that they were

 2 describing a Wisk design. Id. ,i 7. The next day, Long created the only contemporaneous notes of

 3 what was said. Ex. 41 . These notes leave no doubt that Long recognized Archer's configuration as

 4 "bacon/cev with two tilting propulsion systems." 3 Id. ill fact, he wrote that the design "sounds

 5 remarkably similar to some configuration being considered for cora x." Id. ; see also Long Supp. Deel.

 6 ,i,i 9-11. Justifiably alaimed, Long conveyed what he leain ed to his superiors. Long Supp. Deel. ,i 12;

 7 Ex. 53 (Long Tr.) at40:20-42:6, 43:17-44:16.

 8          D.      Former Wisk Engineer Geoff Bower Selects "Cora + Tilt" For Archer

 9          When ex-Wisk engineer Geoff Bower joined Archer on Janua1y 6, Bower Deel. ,i 2, with

10 Muniz he became the company's second ofjust two engineers. Ex. 2 (Bower Tr.) at 115 :13-17. His

11   initial task was to select from among the six FlightHouse configurations. Bower Deel. ,i 11 . Bower

12 had "complete discretion," Ex. 2 (Bower Tr.) at 49:18-21, and was unaware of any preference by

13 anyone else. Id. at 56:6-15. ill selecting a design, Bower did not consult theFlightHouse analyses, id.

14 at 50:4-23 , which he considered "low fidelity," id. at 54:7-13. ill fact, Bower "threw into the mix" four

15 additional designs, Bower Deel. ,i 19, including a configuration Bower admits was "somewhat

16 related" to the confidential Grits aircraft he had worked on at Wisk. Ex. 2 (Bower Tr.) at69:17-72:22.

17 Bower did not select the Grits design, but the fact that he "threw into the mix" this confidential Wisk

18 design is deeply troubling, and contradicts Archer's "independent development" na1rntive.

19          E.      Archer Develops The Full Conceptual Design For "Cora+ Tilt" In 7 Weeks

20          Bower selected the "cora + tilt" configuration (12 rotors, with 6 tilting rotors in front), with the

21   benefit of input from Muniz. Ex. 2 (Bower Tr.) at 56:16-57:22.

22

23

24
25   Supp. Deel. ,nf 50-56. This is paiiiculai·ly evident when                                                lS


26 contrasted with Wisk's extensive effolis for its validating its own next-generation design: roughly 120

27
   3
     Although Long's notes reference "bacon," he realizes that the two-rotor tilt design described to him
28 was, in fact, the "Grits" design. Long Supp. Deel. ,i 8.

                                                          5                          Case No. 3:21-cv-02450-WHO
                                                           WISK ' S REPLY ISO MOTION FOR P RELIMINARY INJUNCTION
         Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 9 of 23


                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Wisk engineers working full time for months, supported by additional personnel, all involved in

 2 testing, simulating, and designing aircraft. Ex. 53 (Long Tr.) at 57:16-63:3. This evidence makes

 3 clear that Archer’s configuration was not selected on the basis of any rigorous analysis by Bower, but

 4 instead on the understanding of former Wisk engineers that the design (“cora + tilt”) would perform

 5 and operate analogously to the Wisk designs with which they were quite familiar.

 6          More startling is Archer’s claim to have simultaneously developed the conceptual design for

 7 all of its subsystems—an effort which typically follows the selection of aircraft configuration, Collins

 8 Supp. Decl. ¶¶ 13-14, as Archer’s own employees acknowledge, Ex. 2 (Bower Tr.) at 47:10-48:5; Ex.

 9 4 (Melack Tr.) at 212:21-213:4. Somehow, starting with just two former Wisk engineers on January

10 6, with its aircraft configuration in flux,

11                     Ex. 12, specifying the high-level architecture and requirements for its motor, battery,

12 high voltage, and avionics subsystems. This was supported by recently-departed Wisk engineers,

13 including

14                        See Ex. 2 (Bower Tr.) at 121:13-122:15, 140:3-15, 118:13-119:6, 168:25-169:7.

15 Wisk’s second independent expert, Dr. Collins, concluded that Archer lacked sufficient time and

16 resources to develop its level of subsystem sophistication. 4 Collins Supp. Decl. ¶ 13-15.

17          F.      Archer Continues to Misappropriate Wisk’s Trade Secrets

18          Wisk’s uncontested expert testimony proves Wisk’s trade secrets pervade Archer’s aircraft

19 development. Archer provides no contrary testimony because its own expert never examined Archer’s

20 internal engineering milestone documents. Ex. 6 (Smith Tr.) at 42:1-46:16, 132:1-17. As to those

21 Wisk trade secrets that have not already been built into Archer’s aircraft, Archer is transitioning away

22 from sourcing third-party components and is gearing up for an “in-house” development program for

23 the “production” version of its aircraft. Collins Supp. Decl. ¶¶ 142-173; Gandhi Supp. Decl. ¶ 22.

24 III.     THE COURT SHOULD ENJOIN ARCHER

25          A.      Archer Misappropriated Wisk’s Trade Secrets

26
     4
       Nor can Archer’s unbelievable development speed be explained by a rushed FAA certification
27 process, despite Archer’s claims. See Opp. 17; Wright Decl. ¶¶ 3-5. As Wisk and other competitors
   in the field have experienced, a realistic certification timeline is typically more than five years. Dalton
28 Decl. ¶¶ 7-22. Archer’s argument that the FAA moves faster for Archer than anyone else is a fantasy.

                                                         6                       Case No. 3:21-cv-02450-WHO
                                                          WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 10 of 23


                        IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1                 1.      Wisk's Detailed Trade Secrets Related to Subsystem Design

 2          Archer's implausible seven-week timeline to develop the subsystems for its selected "cora +

 3 tilt" aircraft itself raises serious concerns. Those concerns are confinned by a technical analysis of

 4 Archer's engineering documents, which proves that Archer stole Wisk's trnde secrets for electi·ical,

 5 propulsion, and avionics subsystems at a granular level. 5

 6                                         : Trade Secret No. 33 relates to

 7

 8

 9

10

11

12

13          Archer's documents confom that it has misappropriated Trade Secret No. 33. Collins Supp.

14 Deel. ,i,i 84-90.

15

16

17

18

19

20

21

22

23

24

25

26                                      : Trade Secret No. 38 concerns Wisk's an alyses of-

27
   5
     Archer's misappropriation is detailed in the supplemental declarations of Dr. Collins and Dr.
28 Gandhi. Given the volume, Wisk provides only a summaiy of exemplary evidence herein.

                                                      7                        Case No. 3:21-cv-02450-WHO
                                                       WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 11 of 23


                     IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1               . Dkt. 16-8 at51-52 .

 2                                                Collins Supp. Decl. ~ 92.

 3                                                                                                     . Id.

 4

 5

 6

 7

 8

 9

10

11

12                                                fu fact, the idea behind using

13                                            can be traced directly back to a document Xue downloaded

14 before he left Wisk an d which Wisk cited in support of Trade Secret No. 38. Id. ,nf 96-97; Ex. 37.

15                                         : Wisk 's Trade Secret No. 29 concerns

16                  . Dkt. 16-8 at38-40.

17

18

19

20

21

22
23

24

25

26

27

28

                                                        8                          Case No. 3:21-cv-02450-WHO
                                                         WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
         Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 12 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1

 2                              distinguish a single feature ofthe trnde secret, arguing that rather than using

 3                            found in Trade Secret No. 29, Archer is using                              Smith

 4 Deel. ,i 110. However, th e concept of trade secret "use" includes situations where the trade secret is

 5 "unlawfolly acquired an d th en built upon or modified before being disclosed or benefit derived."

 6 SkinMedica, Inc. v. Histogen Inc., 869 F. Supp. 2d 1176, 1197 (S.D. Cal. 2012) (citing Speech Tech.

 7 Assocs. v. Adaptive Commc'n Sys. , Inc., 1994 WL449032, at *10 (N.D. Cal. Aug. 16, 1994)). That is

 8 the case here, where Archer's documents show that it derived its bus design against

 9                           claimed by the trade secret. Collins Supp. Deel. ,i,i 66-67. 7

10           Regardless, the active consideration o                           is also ''use" of the trade secret,

11   because misappropriation includes use of trnde secrets for "internal experimentation" or "research and

12 development," even if such material was not ultimately inc01p orated in th e final product. InfoSpan,

13 Inc. v. Emirates NBD BankPJSC, 2015 WL 13357646, at *5 (C.D. Cal. May 6, 2015) (citing PMC,

14 Inc. v. Kadisha , 78 Cal. App. 4th 1368, 1383 (2000)); 02 Micro Int'! Ltd. v. Monolithic Power Sys.,

15 Inc., 399 F. Supp. 2d 1064, 1072 (N.D. Cal. 2005). Moreover, the                                architecture

16 remains under active consideration at Archer, as                                                    Id. ,i 66;

17 Ex. 2 (Bower Tr.) at 139:19-140:5, 163 :20-164:3.

18                                                       Ex. 36 at -459.

19                                                               : Wisk 's Trade Secret No. 12 concerns the

20 development of

21 -        · Collins Supp. Deel. ,i 17.
22
23

24

25           Archer misappropriated Wisk's Trade Secret No. 12 with

26
     6

27
                                                                                                   Collins
28
                                                                                                   . Id. ,i 66.

                                                         9                          Case No. 3:21-cv-02450-WHO
                                                          WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 13 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1

 2
 3

 4

 5

 6

 7 tEx. 2 1

 8            Archer's opposition does not addr ess its use of                              , and instead

 9   contends th at it cannot have used

10 -            Opp. 20. That makes no difference. Archer uses

11                                                                                        . Collins Supp.

12

13

14                                                           See Ex. 12 at Archer-NDCA-00001183; Ex.

15 24 (Podcast Tr.) at 00:54 :58.

16                                                       : Wisk 's Trade Secret No. 17

17

18

19

20

21

22
23

24

25

26



28

                                                                                Case No. 3:21-cv-02450-WHO
                                                        WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 14 of 23


                          IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1

 2

 3 i134:10-135:12 .

 4 -               Collins SUPP.- Deel.    49-52.
 5                   2.      Wisk's Trade Secrets Related to Aircraft Configuration

 6           Archer's miraculously sho1i timeline for developing conceptual designs of its subsystems

 7 between j ust                                     is paiiicularly staiiling when considering that its choice

 8 for overall aircraft configuration rem ained in flux during this period. As Bower admitted, the aircraft

 9   configuration "drives" th e design of the subsystems. Ex . 2 (Bower Tr.) at 47: 10-48:5 . Yet Archer

10 lacked a fnm decision regai·ding aircraft configuration until sometime after Januaiy 6, 2020. Thus,

11   Archer asks the Comi to believe that the incoming Wisk engineers som ehow sta1ied and finished a

12 rapid subsystem design process without any cleai· indication of what that configuration would be, or

13   even what engineering requirements would flow from th at configuration decision.

14           In addition, Archer 's adoption of the copycat "cora + tilt" aircraft configuration, with only the

15 thinnest technical j ustification, is evidence of further misappropriation, because it strains credibility

16 that Archer would adopt this design with out a keen understanding of its aerodynamic feasibility,

17 perfo1mance, and stability. Gandhi Deel. ,i,i 50-61 . These understandings ai·e covered by Wisk Trade

18 Secrets Nos. 1 through 4, which Archer has m isappropriated.

19           Archer ai·gues that its selection of aircraft configurations is suppo1ied by "extensive design and

20   an alysis work" by FlightHouse. Opp. 16. That is not tm e. Archer 's Chief Engineer, Geoff Bower

21   (anoth er fo1mer Wisk engineer), testified that he had "complete discretion" to select the aircraft design

22 beginning on Janua1y 6, and he did so without access to any of FlightHouse's underlying technical

23   an alyses. Ex. 2 (Bower Tr.) at 49:18-21, 50:12-23 .

24           Bower claims that, in consultation with f01m er Wisk engineers (including Muniz), he based his

25   selection regai·ding aircraft configuration primai·ily on                          Ex. 2 (Bower Tr.) at

26 81: 13-82:25. ButasWisk'sexpe1i hasexplained,

27   inconsistent with the design studies that would be expected from an eVTOL company in selecting an

28   aircraft design, and conta.ins

                                                         11                         Case No. 3:21-cv-02450-WHO
                                                           WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 15 of 23


                       IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1                                                   . Gandhi Deel. ,i,i 50-61. Bower's claimed approach is

 2   particularly suspect when contrasted with the extensive, m onths-long, ongoing effort by over 120

 3   Wisk employees and additional personnel for its cmTent design. Ex. 53 (Long Tr.) at 57:16-63:3 .

 4           Trade Secret No.1: This concerns Wisk's

 5

 6

 7

 8                                                        Dkt. 16-6; Gandhi Supp. Deel. ,i 77 . Such studies

 9   ar e highly valuable to an eVTOL company seeking to adopt such a configuration .

             Archer has misappropriated Trade Secret No. 1. As discussed above, Archer adopted its 12-

11   rotor, six-boom aircraft design with minimal supporting technical analysis, an d no detailed

12 aerodynamic simulation studies. Id. ,i,i 77-79. In doing so,

13

14

15

16                                                                                       Gandhi Supp. Deel.

17 ,i,i 76-77. Archer either went "all in" on an aircraft configuration with no aerodynamic data

18 confinning its feasibility, or its personnel misused their knowledge of Wisk 's detailed simulations .

19           Trade Secret No. 2: This concerns

20

21

22                                                     . Gandhi Supp. Deel. ,i 80. Again, Archer 's rapid

23   adoption of its aircraft configuration with little or no analysis regar ding                    indicates

24 preexisting knowledge of Trade Secret No. 2. Id. Expedited discove1y indicates that,

25   Archer m ade decisions about it                            , Ex . 44 at Archer-NDCA-00000275, which

26 would not have been possible without use of Trade Secret No. 2 . Gandhi Supp. Deel. ,i 80.

27           Trade Secret No. 3: This concerns

28

                                                          12                        Case No. 3:21-cv-02450-WHO
                                                            WISK ' S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
         Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 16 of 23


                          IDGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY

 1                                                                 Gandhi Supp. Deel. ,r 81.

 2                                                                                     , which is a study that

 3

 4

 5

 6

 7

 8

 9

10                            Specifically, Archer claims

11                          . Bower Deel. ,r 14, Ex. 2 (Bower Tr.) at78:12-81: 18. But .Archer's claimis not

12 backed up by its documents; and Archer's documents simply assume those capabilities without

13   independent analysis or simulation . Gandhi Supp. Deel. ,r 82. Indeed,

14

15                                                ay Archer could have known

16                                              is if Archer had received contraiy infonnation from another

17 source: here, infonnation that was misappropriated from Wisk.

18                   3.      Archer's Other Misappropriation Arguments Lack Merit

19           Archer's remaining ai·guments misstate and misread Wisk' s misappropriation theories, as well

20   as the governing law. It is not hue, as Archer claims, that "Wisk 's entire case is premised on Xue 's

21   download of files ." Opp. 12. Alth ough Xue's Christinas Day download firesto1m is an impo1i ant

22   fact, Wisk has not limited its misappropriation theories to Xue. Nor has it limited its forensic analysis

23   to the "USB drive" Archer fixates upon: Xue also stole Wisk files by using a personal device

24 connected to a private Comcast network (Mot. 14); Archer ignores that theft. Indeed, Archer's focus

25   on Xue 's unreturned USB drive is ti·oubling, given that when Archer filed its brief it knew-but had

26 not yet disclosed to Wisk-that at least three other employees were sitting on improperly retained

27
     9
         This ti·ade secret is related to separately claimed Trade Secret No. 17,
28

                                                         13                          Case No. 3:21-cv-02450-WHO
                                                            WISK ' S REPLY ISO MOTION FOR P RELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 17 of 23


                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Wisk documents, including one identified in Wisk’s trade secret disclosure.

 2          Equally wrong is Archer’s argument that Wisk must have “direct” evidence of theft. See

 3 Bambu Franchising, LLC v. Nguyen, 2021 WL 1839664, at *5 (N.D. Cal. May 7, 2021) (“[D]irect

 4 evidence of misappropriation is rare and at the preliminary injunction stage, Plaintiff need only show a

 5 likelihood of success on its claim, not unassailable proof.”); Carl Zeiss Meditec, Inc. v. Topcon Med.

 6 Sys., Inc., 2021 WL 1186335, at *6 (N.D. Cal. Mar. 1, 2021). In any case, expedited discovery has

 7 turned up ample direct evidence of Archer’s misappropriation. As seen above, Archer’s engineering

 8 documents, testimony, and recently disclosed subsystem development timeline make the

 9 misappropriation plain. And this is not a case involving “mere possession” by former employees.

10 After Archer’s first effort at eVTOL design failed, Archer systematically targeted Wisk employees, at

11 dates much earlier than previously believed, and before the suspicious activity on the employees’

12 Wisk devices and accounts. Archer incentivized these Wisk employees to press an outrageously

13 aggressive schedule with                                       , and then (at best) willfully blinded itself

14 to the likely source of ideas that flooded through the door from these former Wisk employees. Archer

15 certainly knew, or had to know, that the former Wisk employees were using Wisk trade secrets in

16 executing on the “cora + tilt” design, especially when pressed to do so quickly.

17          B.      Archer’s Insinuation That Wisk Copied Archer Is False

18          Because Archer cannot deny the striking similarity between its “cora + tilt” aircraft design and

19 Wisk’s 2020 patent application, or that such similarity is non-coincidental, Archer does the only thing

20 it can: it claims to have shared this design with Wisk, who copied it. See Opp. 5. This is false.

21          First, Archer co-founders Adcock and Goldstein cannot even agree on what they said at the

22 relevant meeting. Adcock Decl. ¶ 33 (“… a design that would have six rotors along the front of a

23 fixed wing, with up to all six front rotors capable of tilting ….”); Goldstein Decl. ¶ 19 (“… an

24 aircraft with twelve fans, with six of them along the front of a fixed wing, at least two of which

25 capable of tilting ….”) (emphases added). But Wisk’s Long testified and wrote corroborating notes

26 that the configuration described to him was the Wisk Grits design with two of the front rotors capable

27 of tilting. Long Supp. Decl. ¶ 7; see also Ex. 53 (Long Tr.) at 23:3-24:5; Ex. 41. What they described

28 to him was a different configuration than the “cora + tilt” design.

                                                       14                       Case No. 3:21-cv-02450-WHO
                                                         WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 18 of 23


                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Second, Archer had not even selected the “cora + tilt” design at the time the December 9

 2 meeting took place. As Bower testified, he did not join Archer until January 6, and he was the sole

 3 individual responsible for selecting the “cora + tilt” design. Bower Decl. ¶ 2; Ex. 2 (Bower Tr.) at

 4 49:18-21, 56:6-15, 115:13-17. Adcock and Goldstein could not have “revealed” the “cora + tilt”

 5 design to Long fully a month before Bower even selected it. In fact, Wisk’s 2020 patent application

 6 reflects designs Wisk created before Archer existed. Both of the inventors attest that the design dates

 7 back years, and this is corroborated by documentary evidence. Tighe Decl. ¶¶ 5-9; Tzarnotzky ¶¶ 4-7.

 8 Moreover, as Mr. Long’s notes show, the designs Archer described sounded “remarkably similar to

 9 some configuration[s] for cora x.” Ex. 41.        Long Supp. Decl. ¶¶ 9-10, 12; Tighe Decl. ¶¶ 7-8.

10 Archer cannot claim that it “invented” a previously developed Wisk design.

11          C.      Archer Did Not Seriously Investigate Its Misappropriation

12          Archer further attempts to dodge responsibility by pointing to its supposedly “sweeping

13 internal investigation” into Wisk’s claims. Opp. 8, 14. In fact, Archer made no serious attempt to

14 investigate Wisk’s allegations: Archer’s technical and forensic experts never searched for either: (1)

15 Archer documents containing Wisk’s trade secrets, or (2) Wisk documents on personal devices used

16 by Archer employees in the course of their employment. These and other holes in Archer’s

17 investigation failed to catch the Wisk trade secrets that, as shown above, were found in Archer’s files.

18          Archer’s inadequate investigation is also reason to find that Wisk is likely to succeed on the

19 merits. Archer “may be liable for [its employees’] misappropriation of trade secrets under the

20 doctrine of respondent superior,” Extreme Reach, Inc. v. Spotgenie Partners, LLC, 2013 WL

21 12081182, at *7 (C.D. Cal. Nov. 22, 2013) (granting preliminary injunction), provided that Archer

22 “knew, or had reason to know,” about the misappropriation. WeRide Corp. v. Kun Huang, 379 F.

23 Supp. 3d 834, 850 (N.D. Cal. 2019) (granting preliminary injunction); see also SolarCity Corp. v.

24 Pure Solar Co., 2016 WL 11019989, at *5 (C.D. Cal. Dec. 27, 2016).

25                  1.      Archer Investigated the Wrong Universe of Devices

26          Archer’s investigation was designed to fail. Archer never searched the correct devices. First,

27 Archer limits Xue’s theft to a single USB drive he failed to return, Opp. 12, while ignoring the device

28 (e.g., computer, tablet, or similar device) Xue used to steal Wisk’s files over a private network. See

                                                       15                       Case No. 3:21-cv-02450-WHO
                                                         WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
          Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 19 of 23


                           HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Mot. 14 (“Xue download[ed] the files on a private network, using a personal device.”). Xue returned

 2 two computers to Wisk, but neither computer contained the 4,977 downloaded files nor a record of the

 3 download (Mot. 14), which means Xue used some other device to steal the files. See Kunkel Supp.

 4 Decl. ¶7. Archer never comments on—nor even looked for—that device, because it limited its search

 5 to Archer-owned devices and ignored Xue’s personal devices. See Harrison Decl. ¶ 11; Ex. 10

 6 (Harrison Tr.) at 50:5-52:12.10 Unable (or unwilling) to search the device Xue used to accomplish the

 7 theft, Archer argues that Xue “returned” the stolen files. Opp. 12-13. Not true. Xue stole 4,977 files,

 8 but returned just 800, and the returned files do not match the stolen files. Kunkel Supp. Decl. ¶¶ 4-6.

 9 The undisputed facts are that, in addition to the stolen USB, Xue also used a personal device,

10 connected to a Comcast IP address, to steal thousands of files from Wisk, the files have not been

11 returned, and Archer never searched the device Xue used to steal them.

12            Second, Archer instructs its employees to use personal devices—e.g., cell phones—for their

13 work. See, e.g., Ex. 51. But Archer did not search the personal devices of former Wisk employees.

14 Archer limited its search to devices it owned. See Ex. 10 (Harrison Tr.) at 46:23-48:12. Courts in this

15 District have held such artificial limits to be improper. See Waymo LLC v. Uber Techs., Inc., 2017

16 WL 2123560, at *5 (N.D. Cal. May 15, 2017) (granting preliminary injunction where “Uber

17 knowingly left Levandowski free to keep that treasure trove of files as handy as he wished (so long as

18 he kept it on his own personal devices)”). Archer’s fake investigation failed to discover Wisk’s trade

19 secrets only because Archer was determined to search the wrong devices.

20                    2.      Archer Did Not Look for Misappropriation in Archer’s Documents

21            Archer submitted declarations from experts who had not examined Archer’s documents for use

22 of Wisk’s trade secrets. Even though Archer’s expert examined FlightHouse documents and

23 declarations filed in this case, she admitted she did not review Archer’s detailed, internal engineering

24 milestone documents. Ex. 6 (Smith Tr.) at 40:1-43:2, 142:11-146:11. Archer cannot escape liability

25 by letting its expert cover her eyes. E.g., WeRide Corp. v. Kun Huang, 2019 WL 5722620, at *6

26 (N.D. Cal. Nov. 5, 2019) (rejecting testimony where expert did not examine the relevant source code).

27            Archer’s forensic expert, Mr. Harrison, fares no better. When shown an Archer document that

28   10
           The FBI may have the device Xue used to steal Wisk’s files. See Xue Decl. ¶ 8.

                                                       16                       Case No. 3:21-cv-02450-WHO
                                                         WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 20 of 23


                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 contained                               , Harrison admitted that it would not have been “flagged” by

 2 Archer’s search unless it hit on one of Archer’s search terms. Ex. 10 (Harrison Tr.) at 155:3-157:22.

 3 However, Archer picked those search terms before receiving Wisk’s trade secret disclosure, and never

 4 created new search terms based on Wisk’s trade secrets. Id. at 151:15-152:1. Nor could Harrison’s

 5 other efforts close that gap. He acknowledged that his forensic tools cannot find images or

 6 schematics. Ex. 10 (Harrison Tr.) at 165:11-19. Worse, he also admitted that even if a Wisk

 7 document was copied verbatim into an Archer document, his search methods would not detect it, even

 8 though the information matched word-for-word. See Id. at 147:14-149:14.

 9          D.      Wisk Has More Than Adequately Identified Its Trade Secrets

10          Archer argues that Wisk has “not established” what its trade secrets are. Opp. 9-12. Archer is

11 wrong. Relying on Dr. Smith, Archer first argues that Wisk did not describe its trade secrets with

12 “reasonable particularity.” Opp. 11-12. But she admitted that she applied a “novelty” standard, Ex. 6

13 (Smith Tr.) at 124:8-125:10, even though “[n]ovelty, in the patent law sense, is not required for a trade

14 secret.” Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 476 (1974); BladeRoom Grp. Ltd. v.

15 Facebook, Inc., 2018 WL 452111, at *2 (N.D. Cal. Jan. 17, 2018) (same). Wisk need identify only

16 “the boundaries within which the secret lies,” WeRide, 379 F. Supp. 3d at 846, and Wisk has done

17 that. See Mot. 12-13. Archer also argues that Wisk has not established the precise economic value of

18 its trade secret. Opp. 9-10. But precision is not required; it is enough that economic value can be

19 inferred from a competitor’s potential use of a trade secret, see MAI Sys. Corp. v. Peak Computer,

20 Inc., 991 F.2d 511, 521 (9th Cir. 1993), and Wisk’s experts testified as to the value of the trade secrets

21 to a competitor. Collins Decl. ¶¶ 27, 30-31; Gandhi Decl. ¶¶ 23-32. Archer presented no contrary

22 evidence. Archer argues last that Wisk’s predecessor entities did not adequately protect Wisk’s trade

23 secrets. Opp. 10-11. That is false. See Supp. Long Decl. ¶¶ 2-4. Archer’s own witness admitted that

24 Wisk’s operations did not change with its name. Ex. 5 (Muniz Tr.) at 16:7-18:4.

25          E.      The Court Should Strike Jing Xue’s Declaration

26          Archer relies on the declaration of its central witness, Jing Xue, and his claim that he did not

27 transfer Wisk’s secrets to Archer, including any in the 5,000 files he remotely downloaded just before

28 leaving Wisk. Opp. 1. Xue’s declaration, however, should be stricken, along with Archer’s reliance

                                                        17                       Case No. 3:21-cv-02450-WHO
                                                          WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 21 of 23


                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 on it. At his deposition, Xue blocked Wisk from exploring the substance of his declaration by

 2 refusing to answer basic questions on Fifth Amendment grounds. In his declaration Xue claims not to

 3 have “transfer[ed]” any Wisk “confidential proprietary documents” (Xue ¶ 7), but he invoked the Fifth

 4 Amendment to avoid answering how he determined which documents were “confidential” or

 5 “proprietary.” Ex. 8 (Xue Tr.) at 78:1-17. That was but one of many subjects Xue refused to address.

 6 E.g., id. at 63:21-6:14 (invoking Fifth Amendment as to conversations with Wisk’s human resource

 7 person, despite representations related to them in paragraph 5 of his declaration), 65:6-16 (invoking

 8 Fifth Amendment as to whether he retained Wisk devices or files after joining Archer), 78:680:2-6 &

 9 73:19-23 (invoking Fifth Amendment as to whether he reviewed any Wisk-related information after

10 his resignation), 92:2-7 (invoking Fifth Amendment as to whether he accessed Wisk confidential

11 documents after deciding to join Archer but before resigning), 104:12-105:25 (invoking Fifth

12 Amendment as to all questions about whether and which documents he took with him), 106:1-14

13 (invoking Fifth Amendment as the identity of his Internet service provider, and whether he has home

14 Internet service), 132:25-133:4 (invoking Fifth Amendment as to which “personal devices” he was

15 describing in his declaration), 138:7-12 (invoking Fifth Amendment as to whether he still “ha[s]

16 access to any devices or cloud drives that contain Wisk confidential information”).

17          The Court should strike Xue’s declaration and the portions of Archer’s opposition that rely on

18 it. See Cisco Sys., Inc. v. Sheikh, 2020 WL 5877573, at *4 (N.D. Cal. Oct. 2, 2020) (defendant

19 “cannot conceal materials unfavorable to its position under the Fifth Amendment while selectively

20 releasing droplets of materials that support its position.”); United States v. $133,420.00 in U.S.

21 Currency, 672 F.3d 629, 642 (9th Cir. 2012) (affirming decision to strike declaration where a “claim

22 of privilege here raises the core concern that [the] testimony may furnish one side with what may be

23 false evidence and deprive the other of any means of detecting the imposition.”).

24          F.      Wisk Has Demonstrated Irreparable Harm

25          Archer does not dispute the source of Wisk’s irreparable harm or its sufficiency to justify a

26 preliminary injunction: its ill-gotten head start and the threat of destruction of plaintiff’s invaluable

27 trade secrets. Instead, Archer argues mainly that Wisk should have recognized that Archer had access

28 to its stolen trade secrets long ago, and that Wisk waited too long to seek injunctive relief.

                                                        18                      Case No. 3:21-cv-02450-WHO
                                                         WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 22 of 23


                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          These arguments do not withstand scrutiny. First, Archer’s argument that Wisk should have

 2 sought injunctive relief upon first uncovering Xue’s theft is contrary to Archer’s argument that the

 3 preliminary injunction should be denied because Wisk lacks “evidence” of misappropriation. This

 4 District has previously rejected attempts by trade secret defendants to “have their cake and eat it too”

 5 by simultaneously claiming that there is no evidence of misappropriation, while also claiming the

 6 lawsuit was untimely. Waymo LLC v. Uber Techs., Inc., 2017 WL 2123560, at *11 (N.D. Cal. May

 7 15, 2017) (“defendants contend that [plaintiff] lacks sufficient evidence of use but simultaneously

 8 criticize [plaintiff] for not suing before it had any evidence of use. This argument impeaches itself.”).

 9 As Dr. Gandhi explained, before February 2021, there was no public information to establish that

10 Archer’s design had copied major elements of Wisk’s design. See Gandhi Decl. ¶¶ 74-75. Archer

11 provides no contrary evidence; and Wisk promptly sought this injunction after February 2021.

12          Archer’s attempt to distinguish cases granting preliminary injunctions in these circumstances is

13 unavailing. For example, Archer argues that Lamb-Weston and Netlist are distinguishable because

14 they relied on “actual evidence” of misappropriation and the “head starts” examined in those decisions

15 diverted business “at the time the motion was brought.” Opp. 23. Neither case so holds. Nor would it

16 matter because, as shown above, there is overwhelming “actual evidence” that Archer relied on

17 Wisk’s trade secrets. See, supra § III.A. Moreover, Archer recently signed a billion-dollar deal to sell

18 that copycat aircraft to United Airlines—a clear “diversion” of future potential business away from

19 Wisk that constitutes irreparable harm. See, e.g., Zeetogroup, LLC v. Fiorentino, 2019 WL 2090007,

20 at *6 (S.D. Cal. May 13, 2019) (granting preliminary injunction where trade secret misappropriation

21 threatened plaintiff’s “future business relationships, which can qualify as irreparable harm”).

22          Finally, Archer argues that Wisk does not face the total destruction of its trade secrets because

23 Xue is on leave and—according to Archer—“none of the trade secret documents Xue allegedly

24 downloaded are in Archer’s systems.” Opp. 23. This ignores other sources of vast misappropriation

25 uncovered thus far and assumes that Wisk’s trade secrets are only those reflected on the face of

26 Wisk’s stolen documents. Wisk brings this motion because the trade secrets reflected in those

27 documents have spread beyond the files themselves and are present throughout Archer’s aircraft

28 program. Indeed, while Archer attempts to distinguish Waymo on that basis, that court noted the risk

                                                        19                      Case No. 3:21-cv-02450-WHO
                                                         WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:21-cv-02450-WHO Document 92 Filed 07/14/21 Page 23 of 23


                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 here—that trade secrets could be taken from stolen documents and incorporated into defendant’s

 2 development program and that “[s]uch misuse of [plaintiff’s] trade secrets might be virtually

 3 untraceable.” Waymo, 2017 WL 2123560, at *10.

 4          G.      The Balance Of Hardships And Public Interest Favor An Injunction

 5          Archer does not address the merits, instead claiming an injunction cannot be entered based on

 6 Wisk’s trade secret descriptions and because it would restrain “competition in the marketplace.” See

 7 Opp. 24-25. Neither of these affects the balance of hardships and public interest analysis here.

 8          As described above in Section III.D, Wisk has properly identified its trade secrets in pain-

 9 staking detail. See Dkt. 16-8. Its description provides ample guidance to shape an injunction that

10 enjoins Archer’s misappropriation without affecting legitimate independent development.

11          As to the public interest, Archer merely accuses Wisk of anticompetitive motives and argues

12 that promoting competition always weighs against an injunction. Opp. 25. Not only are Archer’s

13 accusations baseless rhetoric, but Archer is mistaken on the law. See WeRide Corp. v. Kun Huang,

14 379 F. Supp. 3d 834, 854 (N.D. Cal. 2019) (finding public’s interest in “fair and lawful competition

15 in an emerging market” supported issuance of a preliminary injunction) (emphasis added).

16          H.      A Bond Is Neither Necessary Nor Appropriate

17          Finally, the Court should deny Archer’s request for a bond—                              . See

18 GlaxoSmithKline LLC v. Boehringer Ingelheim Pharms., Inc., 484 F. Supp. 3d 207, 229 (E.D. Pa.

19 2020) (setting $5,000,000 bond despite defendant’s claim it would lose parts of the “billion-dollar

20 COPD market” if its marketing campaign were enjoined); People of State of Cal. ex rel. Van De Kamp

21 v. Tahoe Reg’l Plan. Agency, 766 F.2d 1319, 1325 (9th Cir.), amended, 775 F.2d 998 (9th Cir. 1985)

22 (noting that requiring an impracticably high bond “would effectively deny access to judicial review.”).

23 IV.      CONCLUSION

24          Wisk respectfully requests that the Court grant Wisk’s Motion for Preliminary Injunction.

25 DATED: July 14, 2021                           Respectfully submitted,

26                                                QUINN EMANUEL URQUHART
                                                       & SULLIVAN LLP
27
                                                  By /s/ Yury Kapgan
28                                                       Yury Kapgan
                                                  Attorneys for Plaintiff Wisk Aero LLC
                                                      20                       Case No. 3:21-cv-02450-WHO
                                                        WISK’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
